MEMORANDUM2
Raymond Lauderdale, a California state prisoner, appeals pro se the termination of his 42 U.S.C. § 1983 action for failure to file a timely amended complaint.
We raise sua sponte the issue of our own jurisdiction. See Nasca v. Peoplesoft (In re Marriage of Nasca), 160 F.3d 578, 579 (9th Cir.1998). Because the record does not contain a written consent by the defendants to the exercise of authority by a magistrate judge under 28 U.S.C. § 636(c), the magistrate judge acted without jurisdiction. See id. at 580. In turn, we lack jurisdiction over this appeal. See id.
No party shall recover costs in this court.
The district court is directed to vacate the order of the magistrate judge, filed July 21, 1999, and the subsequent orders, filed July 22, 1999, and August 25, 1999.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.